United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2015
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Angela Ordonez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
               for the Southern District of Iowa - Central Division
                                 ____________

                             Submitted: April 19, 2019
                               Filed: August 5, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Angela Ordonez pled guilty to one count of conspiracy to distribute a mixture
and substance containing methamphetamine under 21 U.S.C. §§ 841(a)(1), (b)(1)(C),
and 846. The calculated United States Sentencing Guidelines Manual (“Guidelines”)
range was 140 to 175 months. The district court1 sentenced Ordonez to 140 months
of imprisonment. On appeal, Ordonez argues the sentence was substantively
unreasonable. We disagree and affirm.

       The substantive reasonableness of an imposed sentence is reviewed under an
abuse of discretion standard. United States v. Hairy Chin, 850 F.3d 398, 403 (8th Cir.
2017). “A district court abuses its discretion when it (1) fails to consider a relevant
factor that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). When sentences are reviewed
under this standard, they are presumed to be reasonable if they are within the
Guidelines range. United States v. Anwar, 880 F.3d 958, 973 (8th Cir. 2018). And
simply weighing the factors differently than the defendant would have preferred does
not amount to an abuse of discretion. See United States v. San Miguel, 634 F.3d 471,
476 (8th Cir. 2011) (noting the “wide latitude” district courts have to assign weight
to the 18 U.S.C. § 3553(a) factors).

       In arriving at the 140-month sentence, the district court relied primarily on four
factors: the nature and circumstances of the offense, the need for deterrence, the need
to protect the public from further crimes, and Ordonez’s criminal history. The district
court concluded that due to Ordonez’s offense — playing a significant role in a
conspiracy to distribute large amounts of methamphetamine — “the court must
necessarily give a lot of weight to the seriousness of the offense and to the nature of
[Ordonez’s] involvement.” The district court found deterrence was a significant
factor because sentence durations are communicated to others participating in the
same types of illegal activity. The district court also considered the need to protect


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-
the public due to Ordonez’s criminal history, which included possession of drugs and
drug paraphernalia and domestic abuse causing bodily injury where it was determined
Ordonez was the primary aggressor.

       Ordonez argues the sentence is substantively unreasonable because the district
court did not give significant weight to the roles Ordonez’s severe drug addiction and
status as a victim of abuse had played in her criminal activities, or her post-indictment
rehabilitation which included abstaining from drugs for the last two years. Our
review of the record shows the district court did not fail to consider these factors, nor
did it improperly weigh them. In fact, the district court rejected the government’s
recommendation of a 157-month sentence on those very grounds. Although the
district court did not weigh the factors as Ordonez would have preferred, the court did
not abuse its discretion.

      For the above reasons, we affirm.
                      ______________________________




                                          -3-